CaSe: 3219-CV-00112-WHR-|\/|.]N DOC #Z l Filed: 04/16/19 Page: l Of 23 PAGE|D #Z l

|N THE UNiTED STATES COURT

¢-\,__\ `
`f-F"'.- !,~ ..`

FOR THE SOUTHERN D|STR|CT OF OH|O é"‘;*": 5~ ‘43 .’,.’ r:

WESTERN D|\/|S|ON AT DAYTON

WARREN EASTERL|NG 3 3 19 ¢V~fi'>*-' 1 § 2
71 ARUNGTON A\/E. l
DAYTON, OH. 45417 WALTER H, RlCF_
937'263“1913 r\.»::#;;HAEL J,,NEWMAN
Plaintiff

CO|\/IPLA|NT F|LED BY PLA|NT|FF W|TH
VS. TWO FEDERAL QUEST|ONS.

DONALD J. TRUIV|P
221 E. FOURTH ST., SU|TE 400
C|NC|NNAT|, OH. 45202
AND

WALTER H. R|CE
200 W. SECOND ST., ROOM 909
DAYTON, OH. 45402

AND

CaSe: 3219-CV-00112-WHR-|\/|.]N DOC #Z l Filed: 04/16/19 Page: 2 Of 23 PAGE|D #Z 2

M|CHAEL]. NEWMAN
200 W. SECOND ST., ROO|\/l 505
DAYTON, OH. 45402
AND

THOIVIAS I\/|. ROSE
200 W. SECOND ST., ROOM 910
DAYTON, OH. 45402

AND

ED|\/|UND A. SARGUS JR.
85 MARCON| BL\/D., Rm. 301
COLU|\/lBUS, OH. 43215
AND
T|MOTHY S. BLACK
POTFER STEWART U.S. COURTHOUSE
100 E. FIFTH ST., RM. 815
CINCINNATl, OH. 45202
AND
ALGENON MARBhEY
85 MARCONI BLVD., RM.319
COLUMBUS, OH. 43215
AND

CaSe: 3219-CV-00112-WHR-|\/|.]N DOC #Z l Filed: 04/16/19 Page: 3 Of 23 PAGE|D #Z 3

JOSEPH I\/I. HOOD
101 BARR ST.
LEXINGTON, KY 40507
AND
SHARON L. OVINGTON
200 W. SECOND ST., RM 523
DAYTON, OH. 45402

Defendants

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 4 Of 23 PAGE|D #Z 4

The Plaintiff, in his claims for relief, state the following:

1. In violation of Title 42 U.S.C. 1985 the Defendants have obstructed justice
and deprived the Plaintiff of his rights in a conspiracy

2. |n violation of Tit|e 42 U.S.C. 1985 the Defendant obstructed justice and
deprived the Plaintiff of his right to injunctive relief as stated in F.R.C. P. Ru|e
658.

3. |n violation of 28 U.S.C. 144, the Defendant has failed to recuse himself

4. ln violation of 42 U.S.C. 1985,The Defendant dismissed a complaint in
violation of governing case lavv.

5. |n violation of Trop v. Dulles ii 356 U.S. 86 (195§) ,The defendants have
stripped avvay the Plaintiff's citizenship by taking avvay his right to have
rights and his right to vvin a case in a court of laW.

JUR|SDlCTlON

|n accordance vvith Title 28 U.S.C. 1331 the instant case is properly filed in the
U.S. district court vvhere a federal question vvil| be filed to support the Piaintiff’s
claims of his rights being violated.

LlAB|L|TY

/-\ll Defendants are individually liable and stripped of their official capacities as
Judges and U.S. President in accordance vvith the ruling in Ex Parte Young 209
U.$. 123(1908} using the stripping doctrine.

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 5 Of 23 PAGE|D #Z 5

The doctrine of respondeat superior vvi|l confirm the President( Donaid J.
Trump) is responsible for the actions of his subordinates

|l\/ll\/lUN|TY

The instant complaint is being filed as a Bivens action vvhere the Defendants Will
face the complaint as individual citizens stripped of their official capacities and
therefore, enjoy no immunity.

The claims against Dona|d J. Tru mp are in reference to his position and
responsibility as president of the United States in regards to the Department of
justice to enforce the lavv and to protect the legal interest of the United States of
America.

PROCEDURAL POSTURE

The instant case is an original case filed in the federal district court, nonetheless,
this case resembles case 2:19 cv 469 except for the deletion of some defendants
and the addition of judge ioseph l\/|. Hood due to iudge |-lood joining the
conspiracy described in 2119 cv 469 by sua ponte dismissing the case for failure to
state a claim prior to the Defendants response vvhere all Defendants may have
vvillfully admitted guilt in an effort to color the Piaintiff's case as frivolous prior to
due process occurring vvhere this vvould be a null and void judgment due to Hood
violating the Case or Controversy C|ause of the U.S. Constitution vvhere it issued
an opinion on an unripe case( vvithout legal authority) and violated the Plaintiff’s
right to equal protection of 28 U.S.C.1331.

n CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 6 Of 23 PAGE|D #Z 6

The Plaintiff for his complaint, state the following,

A|| of the counts discussed herein confirm the violation of .
Trop v. Dulies 1356 U.S. 86 (1958) Where stripping an American citizen of
citizenship vvas a cruel and unusual punishment vvhen imposed on a soldier
vvho had deserted his Army unit during Waitime for less than one day.
Simi|arly‘ the stripping one’s fundamental rights associated With citizenship
is entirely the same as stripping one of citizenship itself placing the
individual in a slave-like state l-iere] the Plaintiff is stripped of the right to
have rights and the right to Win a case in a court of laW.

 

COUNT ONE

On August 1, 2014 Judge Walter Rice illegally filed a fictitious court order,
herein referred to as exhibit #1, in regards to a matter Which Was never properly
place before the court using a fictitious case number and filed it in the clerk's
office; There Was no plaintiffvvho filed the case, no complaint and no service of
process, nonetheless, the fictitious order vvas properly signed by Rice using his
authority as judge. The ”order" vvas obtained illegally and used for an illegal
purpose.

Specifically, the order barred the Plaintiff from entering to federal building at
200 V\/. Second St. in Dayton, Ohio Which house the clerk of courts vvhere it is the
Plaintiff's Constitutional right to enter this building vvhere this vvould be free
access to the courts Without intimidation. The Plaintiff vvithin this order is
threatened With detainment and arrest if he should attempt entry. This vvou|d
document the beginning of a conspiracy against rights lead by Defendant Waiter
|-i. Rice.

Second, the P|aintiff Was declared a vexatious litigator on page 1 of exhibit #1
vvhich federal law does not recognize due to it being unconstitutional and thirdly

5

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 7 Of 23 PAGE|D #Z 7

the Plaintiff vvas barred from filing cases vvith a motion to proceed in forma
pauperis, a right associated vvith citizenship vvhere this vvould obstruct justice and
deprive one of rights.

On page three of exhibit #1 a list ofjudges are notified to dismiss the plaintiff's
cases using The Rooker-Feldman Abstention Doctrine or res judicata to prevent
the Plaintiff from obtaining justice through the court With any of the listed judges
presiding over the case. The Federal |\/larshalls Service and court security are
enlisted to participate in a conspiracy against right to obstructjustice. Additionally
, stigmatizing a litigant as a vexatious litigator creates an-animosity from the
court towards the Plaintiff and his cases aimed at obstructing justice and
depriving one of rights in the form of a conspiracy. Exhibit #1 is still being actively
enforced by the court, the clerk of courts and the U.S. l\/larshal|s Service.

1A. On September 17, 2018 the Plaintiff filed a motion for recusal(exhibit #2) in
accordance vvith 28 U.S.C. 144 vvith exhibit #1 as supporting evidence and judge
Rice has failed to effectively dispute the authenticity of exhibit #1 and has failed
to recuse himself The evidence proves interest and a deep rooted prejudice
against the P|aintiff.

B. Defendant i\/lichael Nevvman has recommended dismissal (see exhibit #6) of
case 3:18 cv 075 caption Easterling vs. Lakefront l_ines |nc. based upon a 12(86)
motion to dismiss vvhich has no merit since the Lakefront admits to a termination
of the Plaintiff, claims an exemption from paying overtime vvages, admits to not
paying overtime to any employee and Plaintiff’s exhibit #13, a copy of the motor
carrier act confirms the Lakefront Lines |nc. enjoys no exemption and has argued
or proved no basis for terminating the Plaintiff’s employment.

C. On l\/larch 22, 2019 iudge Rice dismissed case 3: 18 cv 075 for failure to state a
claim and denied the motion for injunctive relief or found it as moot.

COUl\lT ONE

VlOLATlOl\| OF 28 U.S.C. 144

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 8 Of 23 PAGE|D #Z 8

VlOl_/-\T|ON OR 42 U.S.C.1985, OBSTRUCT|NG JUSTlCE A|\lD DEPR|V|NG ONE

OF R|GHTS GRANTED TO Al_L ClTlZEl\lS.

1

. The Defendants cannot dispute the Authenticity if Exhibit #1
2.

The Defendant is guilty of authoring exhibit #1 where exhibit #1 proves
interest and deep rooted prejudice against the Plaintiff.

Where 28 U.S.C.144 confirms that ifthe motion for recusal is made in
good faith, the Defendants must recuse themselves, the Defendant has
failed to do so.

The Defendant's failure to recuse himself constitutes deprivation of rights
and obstruction ofjustice.

. The Defendant’s conspiracy involves sabotaging each and every case and

motion filed by the Plaintiff regardless of the merit in any filing

The Defendant unlawfully dismissed case 3: 18 cv 075 despite the
existence of evidence to prove the Piaintiff’s claims of Lakefront |nc.
violating 29 U.S.C. 201 (section 207) otherwise known as the Fair Labor
Standards Act and the claim of a wrongful termination in violation of Title
Vil are indeed valid.

THE DEFENDANT lS GU|LTY OF \/lOLAT|NG 28 U.S.C.144. and 42 U.S.C.
1985

COUNT 2

On l\/iarch 13, 2018 with the filing of case 3:18 cv 075, the Plaintiff filed
a motion for injunctive relief using Rule 658 of F.R.C.P. (see exhibit #3)
where the rule specifically, as granted by the U.S. Supreme Court, grants
injunctive relief as a right to any litigant without notification of the
opposing party if the motion proves the likelihood of success and
demonstrates irreparable losses. instead of granting the motion

8

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 9 Of 23 PAGE|D #Z 9

immediately in accordance with the rule, the Defendant hands the motion
to a magistrate who sets it up for argument by both parties and
subsequently recommends denying the motion within document #6 on
i\/iarch 16 2018, without any argument from the opposing party. The court
denied the motion on 5/08/2018 within Document #18 herein referred as
exhibit #5 where this act is a deprivation of rights

The court argues the point of there being no irreparable losses
corresponding to a loss of employment because the losses are likely to be
recouped at the time ofjudgment. This case law is corrupt in that the
losses being referred to in regards to the loss ofemp|oyment are
immediate and no laterjudgment will eliminate the immediate
(irreparable) losses sustained by an individual who has the presumption of
innocence which confirms the Plaintiff must be assumed innocent until he
is proved guilty of an act warranting termination. The court has no
authority to violate Rule 658 which grants injunctive relief without
notification of the opposing party or to violate the Doctrine of the
Presumption of innocence with its own corrupt opinion using corrupt
case law in support.

V\/ithin the complaint, the Plaintiff argued and proved violation OF 29
U.S.C. 201 SECT|ON 207 otherwise known as the Fair Labor Standards Act
and the Defendant in exhibit #12 admits to terminating the Plaintiff. The
Defendant claimed an exemption to the Fair Labor Standards Act (FLSA)
and admitted to not paying overtime wages due to the exemptionl The
Plaintiff, in his motion for injunctive relief, proved the Defendant enjoys
no exemption, using exhibit #13 a copy of the motor carrier act, and
therefore is in violation where this proves the likelihood of success is
100%. Since the case is a wrongful termination case, irreparable losses are
inherent to the situation, therefore, there would be no reasonable legal
basis to deny the motion and the pending motion to dismiss filed by
Defendant Lakefront Lines lnc. has no merit. The Defendant is guilty of
depriving one of rights granted to all citizens

On 3/19/2019 the court as presided over by Walter Rice in case 3:18 cv
075 denied the Plaintiff’s second motion for injunctive relief (exhibit #25).

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 10 Of 23 PAGE|D #Z 10

On 3/22/2019 the court dismissed case 3:18 cv 075( exhibit #26) in favor
of Lakefront Lines |nc. Exhibit #27 illustrates Waiter Rice refused to recuse
himself

COU NT TWO

\/|OLAT|ON OF TlTl_E 42 U.S.C. 1985 BY OBSTRUCT|NG JUSTICE AND DEPRlVll\lG
ONE OF RlGHTS GRANTED TO ALL C|TlZEi\lS.

1. The Defendants are guilty of depriving the Plaintiff of his right to Ru|e 658
as per exhibit #5.

2. /-\fter accepting the recommendation of Defendant i\/iichael |\lewman, the
court denied the motion for injunctive relief (exhibit #4).

3. Where exhibit #13 proves Lakefront Lines |nc. enjoys no exemption and
Lakefront readily admits to not paying overtime wages, Lakefront must
lose the claim of their violating the Fair Labor Standards Act, where this
would prove the likelihood of success of the complaint in 3: 18 cv 075 to
be guaranteed , there would be no legal reasonable basis to deny
injunctive relief, since loss of wages causes immediate losses which are
not reparable by a future judgment, where this is clearly deprivation of
rights.

4. in regards to exhibits 25, 26 and 27 Wa|ter Rice denied injunctive relief,
dismissed the case and refused to recuse himself in case 3:18 cv 075.

THE DEFEND/-\NT 5 ARE GlULTY OF \flOL/-\TlNG 42 U.S.C 1985 OBSTRUCT|NG
JUST|CE AND DEPR|VAT|ON OF RlGHTS.

3. couNtTHREE

On 8/29/ 2017 Defendant, ludge Thomas Rose, in his official capacity as
judge, dismissed case 3:17 cv 67 captioned V\/arren Easteriing vs. TJK-ELS

10

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 11 Of 23 PAGE|D #Z 11

WEST END. 08/-'\ Domino’s Pizza for failure to state a claim (rule 12(86) when
the Defendant (Domino's Pizza) as represented by Attorney i\/lark i\/iaddox
amended a first filed motion to dismiss(see exhibit #7) and argued the
Plaintiff's failure to obtain a right to sue letter from the Ohio civil Rights
Commission as the only basis to support the motion. The Plaintiff, as argued
by |\/iaddox, attorney for Domino's, had a pending complaint with the civil
rights commission which proves compliance with the Title \/l| requirement,
therein confirming there is absolutely no basis to support a 12(86) motion to
dismiss, therefore, the court, as presided over by Thomas Rose, had no basis
to grant the motion except to participate in a conspiracy for the deprivation
of rights

The court’s decision was based upon the recommendation (exhibit #8) by
l\./iagistrate i\/iichae| i\lewman (Defendant) where the dismissal of the case
would thwart the Plaintiff's motion for injunctive relief requesting he be
returned to the employ of Domino's pending the outcome of the case.

The court's decision violated Twombley /|qbal case law and the motion
was filed in bad faith because the Defendant’s argument of the Plaintiff not
having obtained a right to sue letter not supporting any criteria proving the
complaint must be dismissed

The Plaintiff filed a motion for the recusal ofiudge Thomas Rose on
10/12/2018 (exhibit #9) which was found as moot (exhibit #11) and a motion
for the relief ofjudgment (exhibit #10) on 10/12/2018 which was denied on
10/16/18 (exhibit #12).

COUNT THREE

VlOLAT|ON OF 42 U.S.C. 1985 OBSTRUCT|ON OF JUSTiCE Ai\lD DEPRl\/ll\lG
ONE OF RlGH`l`S GRANTED TO ALL ClTlZEl\lS

1. The Defendant participated in obstruction ofjustice and deprivation
of right by authoring a motion in bad faith which was contrary to
governing case law.

11

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 12 Of 23 PAGE|D #Z 12

2. The Defendant granted a motion with no basis in law or case iaw.

3. .The Defendant recommended dismissal of a complaint with no basis
in law or case law.

4. Defendant failed to recuse himself as requested by the Plaintiff in
violation of 28 U.S.C. 144

5. The Defendant denied a Rule 60 motion for relief in support of a
conspiracy for the deprivation of rights.

6. /-\ perfectly sufficient case was dismissedl

T|~iE DEFENDANT(S) lS GU|LTY OF VlOl_ATlOl\i 42 U.S.C. 1985

COUNT FOUR

On 5/1/2017Judge Thomas Rose dismissed case 3:16 cv 340 captioned
Warren Easterling \/s. Cassano’s |nc. Et.al., a wrongful termination case, for
failure to state a claim. The Defendant, Cassano’s |nc. never argued and
proved a legal basis for termination and their claim of insubordination is
unsupported by evidence |n evidence is a notice of trespass issued by the
i\/|ontgomery County Sherrif's Dept. at the request of Cassano’s trespassing
the Plaintiff from the Defendant’s place of business(exhibit 13) , therein
preventing the Plaintiff from reporting to work without being arrested,
hence a termination without cause.

Termination without cause is a claim sufficient to be heard by the court,
and the Defendant has no authority to dismiss the case where the judgment
would be contrary to the evidence, and contrary to governing case law.

ludge Rose is one of the judges listed on page 3 of exhibit #1 where he is
being notified of a conspiracy against rights initiated by ludge Walter Rice.
The Plaintiff motioned forludge Rose to recuse himself on 10/12/2018
(exhibit 14) and filed a motion for relief ofjudgment on 10/12/2018 herein
referred to as exhibit #15. ludge Rose ignored the recusal motion claiming it

12

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 13 Of 23 PAGE|D #Z 13

is moot and denied the motion for relief on 10/16/2018(see docket, exhibit
#16l

COUNT FOUR
\/lOLATlOl\l OF 28 U.S.C. 144
\/lOLAT|ON OF 42 U.S.C. 1985 OBSTRUCTlON OF
lUSTlCE AND DEPR|V/-\TlOl\l OF RlGl-lTS

1. Thomas Rose had a duty to recuse himself based upon the narrative in
exhibit #1 and his being named as a participant.

2. After dismissing the case on 5/1/2017 and having denied previously filed
motion for relief filed on 5/9/2017 and acknowledging the existence of
exhibit #1 and the fact of Cassano's failure to defeat exhibit #13, a notice
of trespass which prevented the Plaintiff from reporting to work, the
Defendant is obstructing justice and depriving the Plaintiff of the right to
an independent unbiased third party to preside over the court.

3. ludge Thomas Rose is granting dismissals in violation of governing case
law to thwart injunctive filed by the Plaintiff.

4. The notice of trespass in exhibit #13 confirms a termination without
cause, therefore, there is no basis for dismissal for failure to state a claim.

COUNT i-`iVE
VlOLATlON OF 42 Ui.S.C. 1985
OBSTRUCTION OF JUSTlCE AND DEPRIVING ONE OF RlGHTS GRANTED
TO ALL ClTlZENS

13

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 14 Of 23 PAGE|D #Z 14

ON September 21, 2017 the court, as presided over by ludge Thomas Rose in
case 3:16 cv 375, granted a motion to dismiss filed on l\/Iay 30, 2017 when there

was an un-opposed motion for summary judgment filed by the Plaintiff on
November 10, 2016.

1.

\/lOLAT|ON OF 42 U.S.C. 1985

OBSTRUCTli\| OF JUSTlCE , DEPR|VAT|ON OF RlGHTS

There would be no legal basis for judge Rose to ignore the Plaintiff's
right to be heard (Due Process) in favor of hearing a later filed motion to
dismiss.

. The Plaintiff would have won case 3;16 cv 375 without the overt act of

Judge Rose ignore the un-opposed motion for summary judgment filed
by the Plaintiff.

3. The Plaintiff’s motion for summaryjudgment filed on i\lov.10, 2016 was ripe
where the long wait until i\/iay 30, 2017 for the filing of a motion to dismiss
is evidence of a conspiracy where the court needed a motion to dismiss to
be filed to have a basis to dismiss the case, therein obstructing justice and
depriving the Plaintiff of the right to be heard and the right to win.

4.

Attorney i\/iatthew Horwitz is responsible for filing the motion to dismiss
which changed the course of the proceeding resulting in a void judgment
which represents obstructing justice and deprivation of rights.

i\/|atthew Horowitz is an assistant prosecuting attorney who has the duty
to prosecute ludge Thomas Rose for violating U.S. Law, where his failure
to prosecute confirms a conspiracy against rights.

On 8/29/2017 the court as presided over by judge Thomas Rose
granted the defendant's motion to dismiss

COUNT SiX

in light of the dismissal of 3:16 cv 375 by iudge Thomas Rose the Plaintiff

filed 3:17 cv 328 on 9/21/2017 where chiefludge Edmund Sargus lr.

14

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 15 Of 23 PAGE|D #Z 15

presided. On 10/05/2017 the Plaintiff filed a motion for injunctive relief in
accordance with Ru|e 658 and on 10/13/2017 the Plaintiff filed a motion to
amend his complaint with an amended federal question, amended complaint
and certification of evidence. On 10/26/2017 the Defendant’s attorney filed
a motion for extension of time which was not responded to by the court until
5/15/2018 ; The court has waited 7 months to respond to the Defendant
motion and has never responded to th_e Plaintiff’s motion to mend or the
motion for injunctive relief. Hence the Plaintiff is not being heard and the
motion for extension of time to respond to injunctive relief is a tool to
obstruct justice. injunctive relief is not injunctive if it is never heard. On
9/21/2018 the court dismissed the complaint for failure to state a claim.

The claim in the complaint was ludge Rose was in violation of 42 U.S.C.
1985 when he dismissed 3:16 cv 375 when there was a prior filed motion for
summary judgment filed by the Plaintiff on Nov.10, 2016 which was never
heard by the Court, hence the court is refusing to hear the Plaintiff which
confirms a conspiracy against rights and a complete absence of the Plaintiff's
due process

Stil| pending is a motion for ludge Sargus’ recusal and a motion for relief
ofjudgement filed by the Plaintiff.

COUNT SlX
\/lOLATlOl\| OF 42 U.S.C.1985

1. ludge Sargus ignored the Plaintiff’s motion to amend and motion for
injunctive relief confirming deprivation of rights.

2. The motion to dismiss filed by /-\ttorney i\/|ark D’Allessandro was filed in
bad faith where it argued the court's failure to give due process to the
Plaintiff's motion for summaryjudgment in case 3:16 cv 375 was not a
cognizable claim for which relief can be granted.

3. ludge Sargus granted a dismissal based on a motion filed in bad faith
which argued deprivation of rights therein confirming a conspiracy
against rights resulting in a void judgment

15

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 16 Of 23 PAGE|D #Z 16

COUNT SE\/Ei\l

\/lOl_ATlON OF 42 U.S.C. 1985 OBSTRUCT|NG JUST|CE AND DEPR|V|NG ONE
OF RlGHTS GRANTED TO ALL CiTlZENS

On October 12, 2018 The Plaintiff filed a motion for relief ofjudgment or
order in accordance with rule 6083 and 6084 in act 3:13 cv 024 captioned
Easterling vs. i\/iike Dewine (Ohio’s Attorney Genera|) where the claim in the
case was 2323.52 of the Ohio Revised Code is and always was
unconstitutional where the case was dismissed years earlier.

in support of the Plaintiff's 6083 motion was the use of the ruling in
BULLOCH i/. UNITED STATE$ 763f. 2d 1115 1121(10"' cir. 1985) Which
confirms there is no statute of limitations on anyjudgment obtained using
fraud therein eliminating any claim of a 1 year statute of |imitations, where
the Plaintiff would enoy stare decisis. Attorney Ann Yackshaw, arguing in
bad faith, claim a statute of limitations which could not apply due to its
failure to defeat 8u|loch(exhibit #18).

Furthermore, the Plaintiff argued in 3:13 cv 024 that the State of Ohio has
failed to produce a judgement from a court of competent iu risdiction, a
federal court, confirming 2323.52 was indeed constitutional on all grounds
or on the grounds the Plaintiff claim lt was not. in Martins v. Hunters Lessee
14 U.S. 304 (1815) the Supreme court held that the Supremacy Clause and
the judicial power granted in Article ii| gives the Supreme Court the ultimate
power to review state court decision arising under the constitutional and
U.S. Law, therefore, the state of Ohio could not enact any law which affects
ones constitutional rights without the final say off the U.S. Supreme Court of
a federal district court using 28 U.S.C. 1331 in accordance with the judiciary
act of 1789.

i\/iore importantly, the Plaintiff argued 2323.52 fails to be constitutional
based upon the rulings in Edgar v. ."i/iite Corp., 457 U.$. 624{1982) and Ware
v. Hylton, 3 U.S. (3 Dali.)199(1796). The Arguments posed by Attorney Ann
Yackshaw in defense of i\flike Dewine and the state of Ohio were knowingly
authored in bad faith if the argument does not, as argued earlier, defeat

16

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 17 Of 23 PAGE|D #Z 17

8u|loch and these two cases, where stare decisis would app|y. Additionally,
the Tenth Amendment prevents a state from encroaching upon powers
enumerated to the federal government

Count Seven
V|OLATION OF 42 U.S.C 1985

1. Defendant Ann Yackshaw argued in bad faith regarding a statute of
limitation for a Rule 6084 motion, despite the fact ofthe existence of
8u|loch V. United States in the motion.

2. Ann Yackshaw argued in bad faith despite the fact of the Plaintiff using
Edgar v. i\/iite and Ware V. Hylton being used to support the motion
where Supreme Court case law and the Supremacy Clause, from which
the cases are derived, confirm U.S. law and the Constitution are the
supreme law ofthe iand.

3. iudge Black failed to hear and the Plaintiff's arguments where he
committed fraud on the court and denied the motion where this is a void
judgment(exhibit #19).

COUNT ElGHT

On 7/28/ 2015 The Plaintiff filed case 3:15 cv 257 captioned Easterling \fs.
Walter Rice and ieremy Rose in reference to Plaintiff’s exhibit #1 which was
authored byludge Walter l-i. Rice and executed by senior Deputy U.S
i\/iarshall ieremy Rose where Rose ordered the Plaintiff to be tazed and
placed the Plaintiff under arrest for attempting to make entry in to the
federal building which houses the courts and the clerk of courts office to file
a motion for summaryjudgment, a perfectly legal act under the Fourteenth
Amendment of the U.S. Constitution.

On 7/28/2015 The Plaintiff filed a motion for injunctive relief to
temporarily restrain the enforcement of the illegally obtained “order" which
authored for an illegal purpose. On 9/08/20151udge i\/iarbley denied the

17

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 18 Of 23 PAGE|D #Z 18

motion. On 2/22/2016 Judge i\/iarbley granted the motion to dismiss for
failure to state a claim filed by Wiliiam 8. King || on 10/21/2015. King’s
motion to dismiss failed to defeat exhibit #1, which was signed by Walter
Rice along with the evidence from the Federal i\/iarshall's in regards to the
incident, use of force, and the arrest and release of the Plaintiff after four
days in jail.

COU|\|T ElGHT

VlOLATlOi\i 42 U.S.C.1985 OBSTRUCTlNG JUSTlCE Al\|D DEPRl\/|NG ONE O
RlGHTS GRANTED ALL ClTlZENS

1. ludge i\/larbley granted a 12(86) dismissal in violation of governing case
law where Plaintiff’s exhibit #1 proved an injury in fact and confirms
plausiblilty on its face.

2. ludge |\/iarbiey denied injunctive relief when exhibit #1 was not defeated

3. Jeremy Rose admits or failed to deny he ordered the Plaintiff to be tazed
and order his subordinates to take the Plaintiff into custody.

4. William King authored a motion to dismiss in bad faith without defeating
any evidence, such as exhibit #1, where this is evidence of a conspiracy.

COUNT i\lll\|E
\/lOLATlOi\| OF 42 U.S.C. 1985

in case 3:14 cv 314 captioned Easterling vs. 8arbara Gorman (Judge) the
court, presided over by Walter Rice dismissed the case which made
jurisdiction using 28 U.S.C. 1331 for failure to state a claim. This represents a

18

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 19 Of 23 PAGE|D #Z 19

failure of due process based the existence of Plaintiff's exhibit #1 where the
beginning of a conspiracy against rights The Plaintiff would never have
opportunity to win due to his being stigmatized as a vexatious litigator. On
10/20/2014 the Plaintiff filed a motion for recusal.

The subject matter was in regards to case 2009 cv 8468 captioned
Easterling vs. Croswe|| 8us Lines |nc. where Croswell was granted summary
judgment; The Plaintiff subsequently appealed the ruling claiming it was
improper for summary judgment to be granted to Croswell because the
Plaintiff could argue several genuine issues to material facts which would
make summary judgment in Croswel|’s favor unlawfu|. The Plaintiff filed five
cases in common pleas court to claim and prove res judicata did not exist
because of the existence of the genuine issues to material facts where all of
those cases were dismissed based upon res judicata.

On 10/16/2014 a motion to dismiss was filed by Attorney 8rian Spiess
which could not defeat the genuine issues to material fact argued by the
Plaintiff as the basis for his claim of his rights being violated pursuant to Rule
56, therefore the motion was filed in bad faith a was meant to encourage a
conspiracy between ludge Rice and Defendant 8arbara Gorman. On
4/17/2015 i\/lagistrate Sharon Ovington recommended dismissing the case
and denying the motion for recusal. On 4/28/2015 the court adopted
i\/iagistrate Ovington's recommendations

COUNT i\llNE
VlOLATlON OF 42 U.S.C. 1985
OBSTRUCT|ON OF JUSTlCE AND DEPR|\/AT|ON OF RlGl-ITS

1. i\/|agistrate Sharon Ovington Recommended denying a motion for recusal
when she had personal knowledge of the Plaintiff being arrested and
charged with criminal contempt for violating exhibit #1.

2. 8rian Spiess authored a motion to dismiss in bad faith aimed at
encouraging a conspiracy against rights, which could not defeat the

19

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 20 Of 23 PAGE|D #Z 20

multiple genuine issues to material facts which made the Plaintiff’s claim
of his rights pursuant to Rule 56 being violated valid Therefore, Spiess
knew his motion to dismiss had absolutely no merit.

COUNT TEN
\/|OLAT|ON OF 28 U.S.C. 144

On i\/iarch 12, 2019, the court as presided over byioseph i\/i. Hood issued
a memorandum and order which questioned the service of process being
perfected in case 2:19 cv 469 due to the clerk's office failure to complete
service of process forms (form AO440); The Plaintiff completed the service of
process form using the "other” box which confirmed service was completed
via U.S, Postal Service certified mailed proved by a signed green card on file
in the clerk's office Thus, there was no violation of Rule 4 since the Plaintiff,
a party to the case, did not issue service himself For two of the defendants
service was attempted using a verified address on the district court website,
but not perfected, therefore , service was accomplished by regular U.S. mail.

2. The remainder of the opinion and order which was issued prior to the , as
Defendants responding to the com plaint, was the threat of a sua ponte
dismissal for failure to state a claim arguing the fact that the court, as
presided over by the Honorable loseph Hood, did not like the complaint and
would prematurely dismiss the complaint sua ponte, prior to the
Defendant’s admitting guilt or defending themselves where this would
confirm prejudice, deep rooted interest in the outcome, and the dismissal in
violation of law and procedure considering the fact of the case being unripe,
is hostile and egregious treatment On 3/25/19 the court dismissed the
complaint with prejudice

20

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 21 Of 23 PAGE|D #Z 21

3. On April 2, 2019, the Plaintiff filed a motion for recusal in accordance with 28
U.S.C.144 and a motion for relief ofjudgment or order, in accordance with
Rule 6083 and 6084 where the court' s opinion and order provides the basis
for Hood's recusal. On April 3, 2019 the court denied the motion for recusal
and the motion for relief and ordered the Plaintiff to show cause as to why
the court, in violation of the Fourteenth Amendment and 42 U.S.C.1985,
should not assert illegal power to intimidate the Plaintiff from using his right
to due process where this too, is hostile and egregious treatment.

VlOLAT|ON 28 U.S.C 144

1. The Plaintiff is owed an independent unbiased third party to preside over
the court, nonetheless exhibit #22, the opinion and order authored by
ludge Hood, confirm Hood is performing beyond the scope of his duties as
aJudge.

2. 28 U.S.C 144 requires loseph Hood to recuse himself to preserve the
integrity of the court and the case, and Hood refused

3. Hood's failure to defeat his opinion and order as evidence in support of his
recusing himseif, confirms Hood's violation of 28 U.S.C. 144

4. ludge Hood violated the Case or Controversey Clause of the U.S.
Constitution , in regards to ripeness to author an opinion which confirmed
he was biased or had deep rooted interest in the outcome of the case.

COUNT ELE\/EN
\/lOl_ATlOl\l OF 42 U.S.C 1985
OBSTRUCT|ON OFJUST|CE AND DEPRlVATlON OF RlGHTS BY
CONSP|RACY

As taken from paragraphs 1-3 in count ten of the instant case:

21

Case

2 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 22 Of 23 PAGE|D #Z 22

. ludge |-lood violated the Plaintiff's right to equal protection of 28 U.S.C.

1331 to support dismissing a case, therein obstructing justice in violation
of 42 U.S.C. 1985 in case 2:19 cv 469.

Hood deprived the Plaintiff of the right to be heard in case 2:19 cv 469
with a sua ponte dismissal prior to the Defendants responding (exhbit
#23).

. Hood refused to recuse himself to allow him the opportunity to obstruct

justice and deprive the Plaintiff of his right to be heard (exhibit #24).

. On April 3, 2019, Hood denied the Plaintiff's rule 60 motion for relief of

judgment on case 2:19 cv 469 which was never heard by the court(exhibit
#24).

iudge l-lood’s illegal improper dismissal of case 2:19 cv 469 thwarted the
Plaintiff's motion for injunctive relief

FEDERAL QUEST|ON #1

Did the Defendants violate the Plaintiff's right to due process which involves
a court presided over by and independent unbiased third party where the
bias resulted in a conspiracy against rights resulting in void judgments?

FEDERAL QUESTlOl\l #2

Did the Defendants violate Rule 658 of F.R.C.P. by not granting injunctive
relief in accordance with rule 658 immediately or entire|y.

Wherefore, the Plaintiff asked the court for a judgment in favor of the
Plaintiff requiring compensatory damages in the amount of ($2,750,000)

22

CaSe: 3219-CV-00112-WHR-l\/|.]N DOC #Z 1 Filed: 04/16/19 Page: 23 Of 23 PAGE|D #Z 23

Two million, seven hundred fifty thousand dollars

   

.""`/ _»A_?
)/V" rr n Easterling

   

Plaintiff/ Attorney Pro Se
71 Ar|ington Ave.
Dayton, Oh. 45417
937.263.1913

likesprettyfeet@ya hoo.corn

23

